Citation Nr: 0610442	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  99-05 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for skin lesions (other 
than ichthyosis vulgaris), claimed as due to an undiagnosed 
illness.

5.  Entitlement to service connection for joint pain, claimed 
as due to an undiagnosed illness.

6.  Entitlement to service connection for mood swings, 
claimed as due to an undiagnosed illness.
7.  Entitlement to service connection for hypertension and a 
hypertensive enlarged heart, claimed as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from June 1972 to August 1980, 
from March 1983 to March 1985, and from December 1990 to 
October 1991.  He served in the Southwest Asia theater of 
operations from January 11 to February 14, 1991.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO) which denied entitlement to the requested benefits.  The 
case was subsequently transferred to the jurisdiction of the 
Columbia, South Carolina, RO.  In October 2003, the Board 
remanded this case for further evidentiary development.  The 
case is again before the Board for appellate consideration.

The issues of entitlement to service connection for a 
gastrointestinal disorder and skin lesions (other than 
ichthyosis vulgaris), claimed as due to an undiagnosed 
illness, are addressed in the Remand portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.



FINDINGS OF FACT

1.  The veteran does not suffer from PTSD which can be 
related to his period of service.

2.  The veteran does not suffer from a sleep disorder which 
can be related to his period of service, nor does he have an 
undiagnosed illness manifested by a sleep disorder.

3.  The veteran does not suffer from joint pain, diagnosed as 
osteoarthritis, which can be related to his service, nor does 
he have an undiagnosed illness manifested by joint pain.

4.  The veteran does not suffer from mood swings that can be 
related to his period of service, nor does he have an 
undiagnosed illness manifested by mood swings.

5.  The veteran does not suffer from hypertension and a 
hypertensive enlarged heart which can be related to his 
period of service, nor does he have an undiagnosed illness 
manifested by hypertension and a hypertensive enlarged heart.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & 2005); 38 C.F.R. §§ 3.159, 3.304(f) 
(2005).

2.  A sleep disorder was not incurred in or aggravated by 
service, nor may it be presumed to be related to the 
veteran's service in the Persian Gulf War.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.317 (2005).

3.  Chronic joint pain, diagnosed as osteoarthritis, was not 
incurred in or aggravated by service, may not be presumed to 
have been so incurred under general presumption provisions, 
and may not be presumed to be related to service in the 
Persian Gulf War.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 
1131, 1117, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303(b), 3.307, 3.309, 3.317 (2005).

4.  Mood swings were not incurred in or aggravated by 
service, nor may they be related to service in the Persian 
Gulf War.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.317 
(2005).

5.  Hypertension and a hypertensive enlarged heart were not 
incurred in or aggravated by service, may not be presumed to 
have been so incurred under general presumption provisions, 
and may not be presumed to be related to service in the 
Persian Gulf War.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 
1131, 1117, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.307, 3.309, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002); 
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed a substantially 
complete claim for service connection in March 1997.  The 
rating action that originally denied the veteran's claims was 
issued in March 1998.  Clearly, the veteran could not have 
been informed of the provisions of the VCAA prior to the 
rating action, since the law did not exist at that time.  
After that rating action was issued, the veteran was sent a 
VCAA notification letter in March 2004, which provided notice 
to the claimant of what information and evidence must be 
submitted to substantiate the claim, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  It 
also noted that he could submit any evidence relevant to his 
claims.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini, supra.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1369 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
of the provisions of the VCAA in March 2004.  Additional 
development was undertaken by the RO.  His VA treatment 
records and the records from the Social Security 
Administration were obtained and associated with the claims 
folder.  Additional searches for personnel records were made.  
The veteran was also examined by VA.  Therefore, it is found 
that the veteran was aware of the evidence and information 
that was needed to substantiate his claims; moreover, VA 
obtained those records that were available in relation to the 
claims.  In addition, the claims were readjudicated following 
the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (as to harmless error).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, with consideration of the Pelegrini 
precedent, to decide the appeal would not be prejudicial 
error to the claimant.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim for compensation is being denied, 
no rating or effective date will be assigned, so there can be 
no possibility of any prejudice to the veteran.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R.§ 3.303(b) (2005).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime after January 1, 1947, and 
a cardiovascular disease (including hypertension) or 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Under the applicable regulation, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2005).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.317 (2005).


Objective indications of a qualifying chronic disability 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the VA 
Schedule for Rating Disabilities for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws of the United States.  38 C.F.R. § 
3.317(a)(2-6) (2005).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

A.  PTSD

The veteran's several DD Forms 214 indicate that he received 
the National Defense Service Medal, the Army Service Ribbon, 
the Good Conduct Medal, the Southwest Asia Service Medal, and 
two Expert Marksmanship Badges (rifle and grenade).  There 
was no indication that he had received any combat badges or 
awards for any injuries (e.g., the Purple Heart).  

The personnel records from the veteran's service period June 
1972 to August 1980 do not reflect any service in Vietnam.  
His military occupational specialty was Medical Corpsman, and 
he had training as a Behavioral Sciences Specialist.  The 
personnel records from his 1981 to 1985 period of service do 
not show any temporary duty status in Lebanon.  It also does 
not reflect the award of any combat decorations or awards for 
valor.  They do show that he was in Korea and Japan in 1984.

The veteran's service medical records from his various 
periods of service do not show any complaints of, or 
treatment for, any psychiatric disorder.  His separation 
examinations all noted that he was psychiatrically normal.

The veteran submitted a stressor statement in 2000.  He 
stated that he was a nurse involved in body identification 
and the treatment of soldiers and civilians injured when the 
Marine barracks was attacked by terrorists in Lebanon.  He 
has also stated that he was a combat medic in Vietnam, at 
which time he was exposed to shell fire.  He stated that 
these were the stressors that caused him to develop PTSD.

The claims folder contains voluminous treatment records from 
VA, as well as records relied upon by the Social Security 
Administration in awarding benefits.  The records contain 
diagnoses of PTSD that were noted during treatment for 
cerebrovascular accidents (CVAs) and transient ischemic 
attacks (TIAs).  In May 2002, the veteran stated that he had 
flashbacks, trouble sleeping, and mood swings.  He indicated 
that his flashbacks concerned his duty in Vietnam.

A disability examination was conducted in July 2002.  He 
described suffering from nightmares and flashbacks.  He also 
stated that he had trouble sleeping more than three hours, 
and was taking medication for anxiety and depression.  The 
mental status examination was within normal limits, except 
for the veteran's complaints of trouble with anger.  While 
acknowledging the normal mental status examination, the 
examiner diagnosed PTSD, commenting that it was serious in 
nature.  An August 2002 psychiatric evaluation noted that he 
had sufferd four strokes since January 2002.  He stated that 
he had nightmares and flashbacks, as well as trouble sleeping 
and mood swings.  He claimed that he was involved in combat 
in Vietnam, and had been present in Lebanon when the Marine 
barracks had been destroyed.  The mental status examination 
noted that he was alert and oriented, with no psychotic 
symptoms and a subdued and restricted affect.  PTSD was 
diagnosed.  In March 2003, he noted that VA had denied that 
he had served in Vietnam or Lebanon; however, he indicated 
that he had served with a "black ops" medical unit, so he 
was never actually stationed in DaNang.  These records are 
replete with his complaints of anxiety, depression, panic 
attacks, flashbacks, nightmares, trouble sleeping, and mood 
swings.  In addition to PTSD, an adjustment disorder and a 
depressive disorder have also been diagnosed.

In October 2005, the veteran was afforded a VA examination.  
The examiner stated that a detailed review of the entire 
claims folder had been conducted prior to the examination.  
It was stated that the veteran had a Combat Infantry Badge 
(CIB) noted on his DD Form 214 (although the Board has been 
unable to find any documentation in the record of such an 
award).  The examiner noted several inconsistencies in the 
record.  It was noted that in July 2003 the veteran had been 
unable to spell his own name backwards, and that his proverb 
interpretation had been concrete.  However, these findings 
were noted by the examiner to be inconsistent with the 
current examination.  In November 2003, he had claimed that 
he had a Purple Heart, but this was not noted anywhere in his 
records.  In September 2003, he had claimed that he had been 
struck in the neck with mortar rounds in 1968, but the record 
shows he was not even in service in 1968.  In earlier 
examinations, he had reported many symptoms related to his 
service in Vietnam, but now the only thing he complained of 
was avoiding Asians.  The examiner could not confirm any 
stressor, and noted it to be significant that the veteran did 
not even report any symptoms related to claimed Vietnam 
stressors.  The veteran further stated that, while he was 
stationed in the Persian Gulf, he had been close to the 
border at the Aid Station where the wounded were brought.  He 
recounted an incident when the hospital was shut after an 
explosion.  However, his evaluations conducted at the time 
noted that he had had limited contact with patients and had 
had multiple performance difficulties.  

At the time of this examination, the veteran complained of 
being anxious, irritable, and isolative.  He referred to 
flashbacks of being back in Iraq.  He tended to avoid loud 
noises, crowds, and reminders of war.  He would suffer from 
panic, feeling short of breath and lightheaded; he commented 
that it felt as if he were going to have a heart attack.  He 
said that he had trouble with memory and concentration.  The 
examiner noted that the veteran recounted no stressor related 
to his service in the Persian Gulf, again referring to his 
limited contact with wounded.  A history of alcohol 
dependence was noted.  The examiner also noted that there 
were inconsistent statements in the records as to when he 
last worked, and there were indications that it was in either 
1996 or 2002 that he was last employed.  

The mental status examination noted that the veteran was 
alert, oriented, and cooperative.  His speech was regular, he 
had fair eye contact, and he displayed no psychomotor 
retardation or agitation.  He described his mood as "kind of 
down;" he had a broad range of affect which was appropriate 
to the conversation.  He was logical and goal directed, with 
no looseness of associations.  He said that he would 
sometimes hear SCUD missiles, as well as voices calling his 
name and "medic" (in the past he had referred to 
hallucinations of a command nature).  He denied that any 
hallucinations present were unrelated to combat.  There was 
no trouble with recall.  He denied any memory of anything 
that happened before his strokes.  His abstract reasoning was 
fine (in contrast to past concrete proverb interpretation).  
The Axis I diagnoses were malingering and alcohol dependence, 
in remission.  The Axis II diagnosis was personality 
disorder, not otherwise specified.

The examiner commented that veteran's records, as well as his 
self-reports, were so inconsistent that it led to the 
conclusion that he was malingering.  The examiner again 
referred to the Combat Infantry Badge, but noted that the 
veteran described no stressor related to combat.  It was 
concluded that the veteran did not meet the criteria for a 
diagnosis of PTSD.  The examiner stated his belief that the 
veteran was malingering and exaggerating his symptoms.  The 
inconsistencies in various mental status examinations also 
supported the conclusion of malingering.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for PTSD has not 
been established.  First, the evidence of record does not 
support a conclusion that the veteran is a combat veteran.  
The Board notes the October 2005 VA examiner's reference to 
the receipt of a CIB; however, a careful review of the 
veteran's DD Forms 214 does not reflect the receipt of such 
an award.  In fact, these do not show that veteran received 
any combat badges of any sort.  Furthermore, the veteran has 
alleged that he was exposed to combat as a medic in Vietnam.  
However, service in the Republic of Vietnam is not shown in 
the evidence of record.  In addition, the DD Form 214 from 
his 1972 to 1980 period of service shows no record of any 
foreign service.  Moreover, the personnel records do not show 
service in Vietnam.  Therefore, a stressor incurred during 
service in Vietnam has not been confirmed.  The veteran has 
also alleged that he had been present in Lebanon when the 
Marine barracks was destroyed by terrorists, and that he had 
dealt with the wounded.  However, there is no indication in 
the records that the veteran ever served in Lebanon.  The 
personnel records from his 1981 to 1985 period of service do 
not show that he was sent on temporary duty to Lebanon.  
Because the record does not demonstrate that the veteran was 
"engaged in combat with the enemy," any claimed stressors 
must be independently verified.  See West v. Brown, 7 Vet. 
App. 70, 76 (1994) (where "the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor").  Such verification has not been 
established in this case.  The veteran has not alleged any 
specific stressor from his Persian Gulf service that is 
capable of verification.  Thus, it cannot be found that the 
veteran has a verified in-service stressor.

Moreover, there is no confirmed diagnosis of PTSD of record.  
There have been diagnoses made, based upon the information 
provided by the veteran.  However, an examiner who conducted 
an exhaustive review of the records in October 2005 concluded 
that the veteran did not have PTSD.  In fact, it was opined 
that he was malingering and exaggerating his symptoms.  
Therefore, since there is no verified stressor and no 
confirmed diagnosis of PTSD of record, service connection for 
this disorder cannot be awarded.

B.  Sleep disorder

The veteran's service medical records make no mention of any 
complaints of or treatment for a sleep disorder.

Voluminous VA treatment records developed since 1999 do show 
complaints of trouble sleeping.  However, this has been 
attributed to his psychiatric complaints.

Based upon this evidence, the Board finds that entitlement to 
service connection for a sleep disorder has not been 
established.  There is no indication that any sleep disorder 
was present in service.  Therefore, service connection on a 
direct basis cannot be awarded.  Nor can it be found that the 
veteran has an undiagnosed illness manifested by a sleep 
disorder.  A review of the objective evidence of record 
indicates that the veteran's complaints of trouble sleeping 
have a psychiatric basis; thus, the complaints are related to 
a diagnosed disorder (a depressive or an adjustment 
disorder).  As a result, the provisions of 38 C.F.R. § 3.317 
are not for application.  Therefore, service connection 
cannot be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a sleep disorder.

C.  Joint pain

The veteran's service medical records note that, in March 
1985, he complained of right knee and leg pain for the past 
seven days; he reported no history of knee problems.  There 
was pain on palpation of the medial aspect.  It was noted 
that the injury to the knee had probably occurred when he 
stumbled during the morning run.  The assessment was strained 
right knee.  In September 1989, he was involved in a motor 
vehicle accident, sustaining a contusion to the left knee.  
No further reference was made concerning the knees in the 
remainder of the service medical records.  No other joint 
complaints, except for the low back (which is already 
service-connected) were made.

Voluminous treatment records from VA were submitted, spanning 
the period from 1999 to 2004.  An August 1999 bone scan was 
normal.  A May 2002 hospitalization for an unrelated 
condition noted minimal enlargement of the TIP and PIP 
joints.  In September 2003, he had minimal enlargement of the 
ankles and knees.  During a March 2004 hospitalization, he 
complained of left shoulder and left knee pain.  The knee 
displayed some effusion.  X-rays of the left shoulder and 
left knee showed minimal osteoarthritis.

After a careful review of the evidence of record, it is found 
that service connection for joint pain is not warranted.  
While the veteran did sustain a right knee strain and a left 
knee contusion during service, there is no indication that 
these complaints resulted in the onset of a chronic 
disability.  There was no follow-up after the initial 
treatment of either knee, and the records from his 1990 to 
1991 period of service make no mention of any knee 
complaints.  In fact, no mention was made of any knee 
complaints until after 2000, several years after his 
discharge from service.  Osteoarthritis was not found until 
2004.  Therefore, there is no evidence upon which to grant 
service connection on either a direct or a presumptive basis.  
Nor can it can be found that the veteran has an undiagnosed 
illness manifested by joint pain.  A review of the evidence 
of record indicates that the veteran's complaints of joint 
pain are likely related to osteoarthritis, a diagnosed 
condition.

As a result, the provisions of 38 C.F.R. § 3.317 are not for 
application, and the preponderance of the evidence is against 
the veteran's claim for service connection for joint pain.

D.  Mood swings

The veteran's service medical records make no mention of any 
complaints of or treatment for mood swings.

Voluminous VA treatment records developed since 1999 do show 
complaints of mood swings.  However, these have been 
attributed to his psychiatric complaints.

Based upon that evidence, the Board finds that entitlement to 
service connection for mood swings has not been established.  
There is no indication that any mood swings were present in 
service.  Therefore, service connection on a direct basis 
cannot be awarded.  Nor can it be found that the veteran has 
an undiagnosed illness manifested by mood swings.  A review 
of the objective evidence of record indicates that the 
veteran's complaints of mood swings have a psychiatric basis; 
thus, the complaints are related to a diagnosed disorder (a 
depressive or an adjustment disorder).  As such, the 
provisions of 38 C.F.R. § 3.317 are not for application. 
Therefore, service connection cannot be awarded because the 
preponderance of the evidence is against the veteran's claim 
for service connection for mood swings.

E.  Hypertension and a hypertensive enlarged heart

The veteran's service medical records do not show any 
complaints of or treatment for hypertension.  The only blood 
pressure above normal was noted in October 1989, when he was 
recovering from an upper respiratory infection.  Hypertension 
was never diagnosed during service.

A June 1998 hospitalization for chest pain noted the 
veteran's history of hypertension.  He was also noted to have 
suffered a myocardial infarction in the past.  Voluminous VA 
treatment records developed from 1999 to 2004 show that the 
veteran suffered a cerebrovascular accident (CVA) in 2001, 
and he has suffered at least three other CVAs since that 
time.  He has also experienced several transient ischemic 
attacks.  He has been repeatedly hospitalized with complaints 
of chest pain and left-side weakness.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for hypertension with 
a hypertensive enlarged heart has not been established.  
There is no indication the veteran was diagnosed with 
hypertension in service, nor does the objective evidence 
suggest that this disorder was present to a compensable 
degree within one year of his separation.  While there is no 
dispute that the veteran has hypertension, with cardiac 
complications, there is no evidence to support service 
connection on either a direct or presumptive basis.  Nor can 
it be found that the veteran has an undiagnosed illness 
manifested by hypertension with a hypertensive enlarged 
heart.  Hypertension is a diagnosed disorder; thus, the 
provisions of 38 C.F.R. § 3.317 are not for application.  
Therefore, service connection cannot be awarded for 
hypertension with a hypertensive enlarged heart, since the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a sleep disorder as due 
to an undiagnosed illness is denied.

Entitlement to service connection for joint pain as due to 
undiagnosed illness is denied.

Entitlement to service connection for mood swings as due to 
undiagnosed illness is denied.

Entitlement to service connection for hypertension and a 
hypertensive enlarged heart as due to an undiagnosed illness 
is denied.


REMAND

A review of the veteran's treatment records does show 
complaints of intermittent diarrhea, as well as occasional 
skin rashes.  However, no examination of these conditions has 
ever been conducted.  Thus, it is not known whether the 
veteran has underlying diagnosable disorders that are 
responsible for these complaints.  The Board finds that such 
an examination should be conducted before rendering a final 
decision as to these claims.

The veteran is hereby advised of the importance of reporting 
to any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
gastrointestinal examination.  The 
examiner should determine whether the 
veteran suffers from diarrhea; if this 
condition is found, the examiner must 
render an opinion as to whether the 
complaints of diarrhea are related to a 
diagnosed disorder or whether he suffers 
from an undiagnosed illness manifested by 
diarrhea.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate in the examination report that 
the file has been so reviewed.  A complete 
rationale for any opinions expressed must 
be provided.

2.  The veteran must be afforded a VA 
dermatological examination.  The examiner 
should determine whether the veteran 
suffers from a dermatological disorder 
(other than ichthyosis vulgaris).  The 
examiner should render an opinion as to 
whether or not the veteran suffers from a 
diagnosed skin disorder, or whether he 
suffers from an undiagnosed illness 
manifested by skin lesions.  The claims 
folder must be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate in the 
examination report that the file has been 
so reviewed.  A complete rationale for any 
opinions expressed must be provided.

3.  Once the above-requested development 
has been completed, the claims for service 
connection for a gastrointestinal disorder 
and skin lesions as due to an undiagnosed 
illness must be readjudicated.  If the 
decisions remain adverse to the appellant, 
he and his representative must be provided 
with an appropriate supplemental statement 
of the case (SSOC) and an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


